Exhibit 10.3
AMENDMENT NUMBER THREE
to
AMENDED LETTER OF INTENT
by and between
FAGEN, INC.
and
MINNERGY, LLC
This Amendment Number Three (“Amendment Number Three”) is entered into this 18th
day of June 2008, by and between Fagen, Inc., a Minnesota Corporation (“Fagen”)
and MinnErgy, LLC, a Minnesota Limited Liability Company (“Owner”). (Each of
Fagen and Owner a “Party” and, collectively, the “Parties”).
In consideration of the mutual promises, covenants and conditions contained in
the Letter of Intent by and between the Parties dated March 23, 2007 (“LOI”),
Amendment Number One to the LOI dated September 13, 2007 (“Amendment Number
One”), Amendment Number Two to the LOI dated December 17, 2007 (“Amendment
Number Two”), and herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
covenant and agree that this Amendment Number Three shall amend the LOI,
Amendment Number One, and Amendment Number Two, and that the terms and
conditions of this Amendment Number Three shall supersede and replace the terms
of the LOI, Amendment Number One, and Amendment Number Two as follows:
1. The second paragraph of the LOI, as amended by Amendment Number Two, shall be
deleted in its entirety and replaced with the following:
The Parties agree to effect the Transaction subject only to the execution and
delivery (in each case in a form satisfactory to Fagen) of a definitive
Design-Build Agreement and other ancillary instruments and agreements (the
“Transaction Documents”). The Parties agree that the Transaction Documents must
be executed and delivered by the parties thereto no later than June 21, 2009
(the “Closing Date”); or this Letter of Intent will terminate in accordance with
Paragraph 11(a).
2. Paragraph 2(b) of the LOI, as amended by Amendment Number Two, shall be
deleted in its entirety and replaced with the following:

  (b)  
If the Construction Cost Index published by Engineering News-Record Magazine
(“CCI”) for the month in which a Notice to Proceed is given to Fagen is greater
than 7879.54 (February 2007), the Contract Price shall be increased by a
percentage amount equal to the percentage increase in CCI.

 

 



--------------------------------------------------------------------------------



 



3. Paragraph 2(c) of the LOI, as amended by Amendment Number Two, shall be
deleted in its entirety and replaced with the following:

  (c)  
In addition to any adjustment provided for in Paragraph 2(b) hereof, Fagen shall
also add a surcharge to the Contract Price of one half of one percent (0.50%)
for each calendar month that has passed between June 2008 and the month in which
a valid Notice to Proceed is given to Fagen. By way of example, if a valid
Notice to Proceed is given six months after June 2008 and the CCI has increased
by such date two percent (2%) over the base CCI set forth in Paragraph 2(b), the
total adjustment to the Contract Price shall be two percent (2%) in accordance
with Paragraph 2(b) plus one half of one percent (0.50%) for each of the six
months from June 2008 to the delivery of a valid Notice to Proceed in accordance
with this paragraph, for a total adjustment of five percent (5%). In addition to
the preceding example, if a valid Notice to proceed is given one year after
June 2008 and the CCI has increased by such date two percent (2%) over the base
CCI set forth in Paragraph 2(b), the total adjustment to the Contract Price
shall be two percent (2%) in accordance with Paragraph 2(b) plus one half of one
percent (0.50%) for each month from June 2008 to the delivery of a valid Notice
to Proceed in accordance with this paragraph, for a total adjustment of eight
percent (8%).

4. The following Paragraph 2(d) shall be added to the LOI:

  (d)  
The Contract Price, as adjusted in accordance with Paragraphs 2(b) and 2(c)
hereof, but excluding any other adjustments available to the Parties pursuant to
the Design-Build Agreement, shall not exceed Eighty-Eight Million Three Hundred
Thousand Dollars ($88,300,000.00).

5. Item 9 and the last sentence of Paragraph 3(m) of the LOI, as amended by
Amendment Number One, shall be deleted in their entirety and replaced with the
following:
(9) Fagen has provided Owner written notification of its acceptance of the
Notice to Proceed. If Owner has not fulfilled the requirements for the issuance
of a Notice to Proceed as set forth in this Paragraph 3(m) by June 21, 2009,
Fagen may, at its sole option, terminate the Design-Build Agreement, thus
releasing Fagen of all obligations.
4. Paragraph 11 of the LOI, as amended by Amendment Number Two, shall be deleted
in its entirety and replaced with the following:

  11.  
Termination. This Letter of Intent will terminate on June 21, 2009 unless the
basic size and design of the Plant have been determined and mutually agreed
upon, a specific site or sites have been determined and mutually agreed upon,
and at least 10% of the necessary equity has been raised. This date may be
extended upon mutual written agreement of the Parties. Furthermore, unless
otherwise agreed to by the Parties, this Letter of Intent will terminate:

  (a)  
at the option of either Fagen or Owner if the Design-Build Agreement is not
completed and executed by the Closing Date; or

  (b)  
upon the execution and delivery of the Transaction Documents.

Amendment Number Three to
MinnErgy, LLC Letter of Intent
June 18, 2008

 

2



--------------------------------------------------------------------------------



 



Except as specifically modified herein, all other provisions of the LOI, as
amended by Amendment Number One and Amendment Number Two, shall remain unchanged
and in full force and effect.
IN WITNESS WHEREOF, the Parties hereto have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Amendment Number Three shall be effective as of the date first written
hereinabove.

             
OWNER:
      FAGEN:    
 
           
MinnErgy, LLC
      Fagen, Inc.    
 
(Name of Owner)
     
 
(Name of Design-Builder)    
 
           
/s/ Ronald L. Scherbring
      /s/ Ron Fagen    
 
(Signature)
     
 
(Signature)    
 
           
Ronald L. Scherbring
      Roland “Ron” Fagen    
 
(Printed Name)
     
 
(Printed Name)    
 
           
President
      CEO and President    
 
(Title)
     
 
(Title)    

Amendment Number Three to
MinnErgy, LLC Letter of Intent
June 18, 2008

 

3